UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 97-1630



JONATHAN IDEMA,

                                                         Appellant,

          and


PATRICIA DAWN GLOSSON,

                                                         Plaintiff,

          versus


EQUIFAX CREDIT INFORMATION SERVICES, INCORPO-
RATED, a/k/a Equifax, a/k/a Equifax Options,
a/k/a Equifax Credit Info Services,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. W. Earl Britt, Senior District
Judge. (CA-95-104-5-BR)


Submitted:   July 22, 1998                 Decided:   July 31, 1998


Before ERVIN, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Jonathan Idema, Appellant Pro Se. Michael Edmond Weddington, SMITH,
ANDERSON, BLOUNT, DORSETT, MITCHELL & JERNIGAN, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals the district court’s order imposing sanc-

tions under Fed. R. Civ. P. 11. We have reviewed the record and the

district court’s opinion and find no reversible error. Accordingly,

we affirm on the reasoning of the district court. Idema v. Equifax

Credit Info. Serv., No. CA-95-104-5-BR (E.D.N.C. Apr. 28, 1997). We

deny Appellant’s motion for appointment of counsel. We further

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2